        Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 1 of 44




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

FIRST HORIZON BANK, successor by
conversion to First Tennessee Bank
National Association,

        Plaintiff,

v.                                               CIVIL ACTION NO.
                                                 ________________________
KEITH KANTOR; KAREN KANTOR,
individually and in her capacity as trustee
of the KIG Trust; KIMBERLY
KANTOR, in her capacity as trustee of
the KIG Trust; RYAN KANTOR, in his
capacity as trustee of the KIG Trust;
MICHAEL COHEN, in his capacity as
trustee of the KIG Trust; KIG TRUST;
BDKK, LLC; MVKK, LLC; KEKA
SUGARLOAF, LLC;
NAMEDPROGRAM, LLC; SERVICE
FOODS, INC.; and KIC FOODS, INC.,

        Defendants.

                                   COMPLAINT

      COMES NOW Plaintiff First Horizon Bank, successor by conversion to First

Tennessee Bank, National Association ("First Horizon")1, and states its complaint

against the above-named Defendants as follows:


1
 Effective October 25, 2019, First Tennessee Bank, National Association converted
from a nationally chartered bank to a for-profit Tennessee corporation.
                                          1
        Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 2 of 44




                                     PARTIES

      1.     Plaintiff First Horizon is a national banking association duly authorized

to transact business in the State of Georgia with a principal place of business at 165

Madison Avenue, Memphis, Tennessee.

      2.     Defendant Keith Kantor is an individual residing at 5830 Twelfth

Fairway, Forsyth County, Suwanee, Georgia 30024, where he may be served with

process.

      3.     Defendant Karen Kantor is an individual residing at 5830 Twelfth

Fairway, Forsyth County, Suwanee, Georgia 30024, where she may be served with

process. Karen Kantor is a defendant both in her individual capacity and in her

capacity as co-trustee of the KIG Trust.

      4.     Defendant Kimberly Kantor is an individual residing at 7025 Van Gogh

Drive, Plano, Texas 75094, where she may be served with process. Kimberly Kantor

is a defendant solely in her capacity as co-trustee of the KIG Trust.

      5.     Defendant Ryan Kantor is an individual residing at 14 Iron Bound Place

NW, Fulton County, Atlanta, Georgia 30318, where he may be served with process.

Ryan Kantor is a defendant solely in his capacity as co-trustee of the KIG Trust.

      6.     Defendant Michael Cohen ("Cohen") is an individual residing at 2915

Monticello Drive, Forsyth County, Cumming, Georgia 30041, where he may be

                                           2
         Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 3 of 44




served with process. Cohen is a defendant solely in his capacity as co-trustee of the

KIG Trust.

      7.     Defendant BDKK, LLC ("BDKK") is a Florida limited liability

company that may be served through its manager-members Keith Kantor or Karen

Kantor at 5830 The Twelfth Fairway, Suwanee, Georgia.

      8.     Defendant MVKK, LLC ("MVKK") is a Georgia limited liability

company whose principal office address is 5830 The Twelfth Fairway, Suwanee,

Georgia 30024. MVKK may be served through its Registered Agent Keith Kantor

at 5830 The Twelfth Fairway, Suwanee, Georgia, 30024.

      9.     Defendant KEKA Sugarloaf, LLC ("KEKA Sugarloaf") is a Georgia

limited liability company whose principal office address is 5830 The Twelfth

Fairway, Suwanee, Georgia 30024. KEKA Sugarloaf may be served through its

Registered Agent Keith Kantor at 5830 The Twelfth Fairway, Suwanee, Georgia,

30024.

      10.    Defendant NAMEDProgram, LLC ("NAMEDProgram") is a Georgia

limited liability company whose principal office address is 5830 The Twelfth

Fairway, Suwanee, Georgia 30024. NAMEDProgram may be served through its

Registered Agent Keith Kantor at 5830 The Twelfth Fairway, Suwanee, Georgia,

30024.

                                         3
        Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 4 of 44




      11.    Defendant Service Foods, Inc. ("Service Foods") is a Georgia

corporation that administratively dissolved on or around December 7, 2016. Service

Foods’ previous registered agent resigned on or around October 27, 2017, and no

replacement registered agent was ever appointed. Service Foods may be served with

process through Keith Kantor, Service Food’s sole officer listed in its last annual

registration. Pursuant to O.C.G.A. § 14-2-504(b), Service Foods may also be served

via certified mail addressed to its Keith Kantor at Service Foods’ principal office on

file with the Secretary of State, 4355 International Boulevard, Norcross, Georgia

30093. To the extent service through the above methods cannot be had, Service

Foods may be served through the Georgia Secretary of State pursuant to O.C.G.A.

§ 9-11-4(e)(1).

      12.    KIC Foods, Inc. ("KIC Foods") is a Texas corporation whose principal

place of business is 5830 The Twelfth Fairway, Suwanee, Georgia 30024. KIC

Foods may be served with process through its sole officer Keith Kantor at 5830 The

Twelfth Fairway, Forsyth County, Suwanee, Georgia 30024.

                         JURISDICTION AND VENUE

      13.    First Horizon is a citizen of Tennessee.




                                          4
        Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 5 of 44




      14.    Except for Kimberly Kantor, each individual Defendant—i.e., Keith

Kantor, Karen Kantor, Ryan Kantor, and Michael Cohen—resides in Georgia and is

therefore a citizen of Georgia.

      15.    Kimberly Kantor is a resident of Denton County, Texas, and a

nonresident trustee within the meaning of O.C.G.A. §§ 53–12–320 to –323. She may

be served through the Georgia Secretary of State as provided in O.C.G.A. § 53–12–

320, because she is a nonresident trustee who has not designated an agent for service.

      16.    BDKK is a limited liability company with two members, Keith Kantor

and Karen Kantor, both of whom are citizens of Georgia. Accordingly, BDKK is a

citizen of Georgia.

      17.    MVKK is a limited liability company with two members, Keith Kantor

and Karen Kantor, both of whom are citizens of Georgia. Accordingly, MVKK is a

citizen of Georgia.

      18.    KEKA Sugarloaf is a limited liability company with two members,

Keith Kantor and Karen Kantor, both of whom are citizens of Georgia. Accordingly,

KEKA Sugarloaf is a citizen of Georgia.

      19.    NAMEDProgram is a limited liability company with one member,

Keith Kantor, who is a citizen of Georgia. Accordingly, NAMEDProgram is a

citizen of Georgia.

                                          5
        Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 6 of 44




      20.    Service Foods is a Georgia corporation principally located in Georgia.

Accordingly, Service Foods is a citizen of Georgia.

      21.    KIC Foods is a Texas corporation principally located in Georgia.

Accordingly, KIC Foods is a citizen of Texas and Georgia.

      22.    This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1332, because the amount in controversy exceeds $75,000.00 and there

is complete diversity of citizenship between First Horizon, on the one hand, and all

Defendants, on the other hand.

      23.    As to First Horizon’s claims arising under the Federal Racketeer

Influenced & Corrupt Organizations Act, 18 U.S.C. §§ 1961–1968 (the "RICO

Act"), this Court also has subject matter jurisdiction pursuant to 28 U.S.C. § 1331.

      24.    As to First Horizon’s claims arising under state law, this Court also has

subject matter jurisdiction pursuant to 28 U.S.C. § 1367, as the state law claims are

so related to First Horizon’s federal RICO Act claims that they form part of the same

case or controversy.

      25.    Except for BDKK, this Court has in personam jurisdiction over the

remaining Defendants, because they are Georgia residents and/or are transacting

substantial business and maintaining an office in Georgia.




                                          6
        Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 7 of 44




      26.    This Court has personal jurisdiction over BDKK because a Georgia

court of general jurisdiction would have personal jurisdiction over BDKK. See Fed.

R. Civ. P. 4(k)(1)(A). Keith Kantor resides in Georgia and is BDKK’s sole or

controlling member. All of BDKK’s tortious acts or omissions set forth herein were

caused and directed by Keith Kantor. See O.C.G.A. § 9–10–91(2) ("A court of this

state may exercise personal jurisdiction over any nonresident … as to a cause of

action arising from any of the acts, omissions, ownership, use, or possession

enumerated in this Code section, in the same manner as if he or she … Commits a

tortious act or omission within this state[.]").

      27.    Additionally, this Court has personal jurisdiction over all Defendants

pursuant to the nationwide service of process provided for under the federal RICO

Act. See 18 U.S.C. § 1965; Republic of Pan. v. BCCI Holdings (Luxembourg) S.A.,

119 F.3d 935, 942 (11th Cir. 1997) ("Section 1965(d) of the RICO statute provides

for service in any judicial district in which the defendant is found. When a federal

statute provides for nationwide service of process, it becomes the statutory basis for

personal jurisdiction.").

      28.    Venue is proper pursuant to 28 U.S.C. § 1391, because the Northern

District of Georgia is the judicial district in which one or more Defendants reside,

where a substantial portion of the events or omissions giving rise to the claims stated

                                            7
        Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 8 of 44




herein occurred, and where a substantial part of the property that is the subject of

this action is located.

                             BACKGROUND FACTS

       29.    On November 30, 2006, First Horizon entered into a loan transaction

to lend Service Foods revolving credit not to exceed an outstanding principal of

$6,500,000 (the "Loan").

       30.    The Loan is evidenced by, among other things, a Loan Agreement dated

November 30, 2006, a Promissory Note dated November 30, 2006, and a Security

Agreement dated November 30, 2006 (collectively, the "Original Loan

Documents").

       31.    Pursuant to the provisions of the Original Loan Documents, Service

Foods granted First Horizon a first-priority security interest in certain assets of

Service Foods including, but not limited to, any and all accounts, accounts

receivable, notes receivable, instruments, chattel paper, collateral, deposit accounts,

tax refunds, contract rights, general intangibles, customer lists, original books and

records, ledger and account cards, computer tapes, discs and printouts, other

proceeds of any kind whatsoever, derived, generated, or related.




                                          8
        Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 9 of 44




      32.    In September 2007, First Horizon agreed to increase the credit limit of

the Loan to $11,000,000, and the parties amended the Original Loan Documents in

connection therewith (the "First Loan Amendment").

      33.    The First Loan Amendment is documented by, among other things, a

Guaranty Agreement dated September 12, 2007 from Service Foods affiliate Service

Foods Southern Division LLC ("Southern Division"), a Guaranty Agreement dated

September 12, 2007 from Service Foods affiliate H-Son Financial Inc. ("H-Son"), a

Guaranty Agreement dated September 12, 2007 from Service Foods principal

Harold Pounders, and a Guaranty Agreement dated September 12, 2007 from

Service Foods principal Keith (all such Guaranty Agreements collectively referred

to as the "Guaranty Agreements" and all such Guarantors referred to as the

"Guarantors" herein below).

      34.    Thereafter, between November 2011 and May 2015, the parties

amended the terms of the Loan on 16 additional occasions (the Original Loan

Documents, the First Loan Amendment, the Guaranty Agreements, and all other

agreements, instruments, and documents evidencing subsequent amendments of the

Loan hereafter referred to as the "Loan Documents").

      35.    The Loan matured on June 30, 2015, but Service Foods failed to repay

the balance of the Loan at that date.

                                         9
       Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 10 of 44




      36.    The Guarantors likewise failed to repay the balance of the Loan at

maturity.

      The Lawsuit and resulting Judgment

      37.    On August 19, 2015, First Horizon commenced a lawsuit in this Court

styled First Horizon Bank, National Association v. Service Foods, Inc., d/b/a Blue

Ribbon Foods, Service Foods Southern Division, LLC, c/b/a Southern Foods at

Home, H-Son Financial, Inc., d/b/a/ Jefferson Financial, Harold T. Pounders, and

Keith Kantor, Case No. 15-cv-02940-CAP (the "Lawsuit").

      38.    In the Lawsuit, First Horizon asserted claims against Service Foods and

the Guarantors in Counts I through V of its complaint (the "First Complaint," as may

have been amended from time to time) to enforce and collect on the Loan

Documents.

      39.    Additionally, First Horizon asserted claims against Harold Pounders

and Keith Kantor for conversion, fraud, breach of fiduciary duty, and punitive

damages in Counts VI through XVI of the First Complaint.

      40.    The conversion claims at Counts VI, VII, and VIII of the First

Complaint pertain in part to Keith Kantor's use of his ownership and control over

Service Foods and H-Sons to cause those entities to convert proceeds from the sales

of accounts that were subject to First Horizon's first-priority security interests.

                                           10
       Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 11 of 44




      41.    The conversion claim asserted as Count X in the First Complaint

pertains in part to Keith Kantor misappropriating First Horizon's cash collateral (held

in accounts belonging to Service Foods) to pay for unauthorized, non-business

related, and personal expenditures.

      42.    Specifically, Keith Kantor (and his co-principal Harold Pounders)

disbursed or caused the following tortious disbursements of First Horizon's cash

collateral among others:

      (a)    $34,465 to BDKK, an entity owned and controlled by Keith Kantor and

             Karen Kantor;

      (b)    $1,757,806 to Clarisy Group, an entity owned and controlled by Harold

             Pounders and Keith Kantor;

      (c)    $2,018,228 to Clarisy Group, Inc., an entity owned and controlled by

             Harold Pounders and Keith Kantor;

      (d)    $240,217 to Clarisy Group, LLC, an entity owned and controlled by

             Keith Kantor;

      (e)    $31,990 to International Boulevard Partners, LLC, an entity owned and

             controlled by Keith Kantor;

      (f)    $594,182 to Josephine Kantor, Keith Kantor’s deceased aunt;




                                           11
 Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 12 of 44




(g)   $3,984,769 to KIC Foods, an entity owned and controlled by Keith

      Kantor;

(h)   $250,000 to KIG Trust, a trust owned and controlled by Keith Kantor

      for the benefit of himself and related individuals;

(i)   $36,829 to KMT Group LLC, an entity owned or controlled in whole

      or in party by Harold Pounders and Keith Kantor;

(j)   $81,843 to KMT Ventures, LLC, an entity owned or controlled by

      Harold Pounders and Keith Kantor;

(k)   $157,687 to KP Ventures LLC, an entity owned or controlled by Harold

      Pounders and Keith Kantor;

(l)   $606,222 to Michele R. Pounders, Harold Pounders’ spouse;

(m)   $253,349 to Midtown Imports, LLC, an entity owned or controlled by

      Harold Pounders and Keith Kantor;

(n)   $299,760 to North Peachtree Partners LLC, an entity owned or

      controlled by Harold Pounders and Keith Kantor;

(o)   $507,006 to Rossi Ventures, an entity owned or controlled by Harold

      Pounders and Keith Kantor;

(p)   $312,275 to Royal Parkway Partners, LLC, an entity owned or

      controlled by Harold Pounders and Keith Kantor;

                                  12
       Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 13 of 44




      (q)    $2,705.36 to American Express for the payment of personal

             expenditures;

      (r)    At least $20 million to H-Son, an entity owned or controlled by Harold

             Pounders and Keith Kantor; and

      (s)    $24,942.27 to Schreeder, Wheeler & Flint for personal legal services to

             Harold Pounders and Keith Kantor.

      43.    First Horizon's claims for fraud at Counts XI and XII of the First

Complaint pertain in part to false representations in various financial statements

submitted by Keith Kantor in seeking and obtaining new advances of loan funds and

extensions of the maturity date.

      44.    First Horizon's fraud claim at Count XIII of the First Complaint pertains

in part to Keith Kantor directing or causing Service Foods to submit bogus customer

account, receivable, and collection information to First Horizon to induce it to

advance additional funds, extend the maturity date, defer collection activity, and

forego exercising its other rights and remedies.

      45.    First Horizon's claim for breach of fiduciary duty at Count XIV of the

First Complaint pertains in part to the fiduciary duty owed by officers of an insolvent

company’s creditors and Keith Kantor’s breach of that duty by using Service Foods




                                          13
       Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 14 of 44




assets for the benefit of himself and affiliated entities when Service Foods was

insolvent.

      46.    On March 6, 2017, First Horizon obtained a Final Judgment in the

Lawsuit on Counts I through V of the First Complaint (the "Judgment") as follows:

      1. Under Count I, First Tennessee is hereby awarded judgment against
      Service Foods for the principal sum of $10,312,771.73 plus pre-
      judgment interest of $366,267.24 through January 13, 2017, totaling
      $10,679,038.97. 2. Under Count II, First Tennessee is hereby awarded
      judgment against Southern Division for the principal sum of
      $10,312,771.73 plus pre-judgment interest of $366,267.24 through
      January 13, 2017, totaling $10,679,038.97. 3. Under Count III, First
      Tennessee is hereby awarded judgment against H-Son for the principal
      sum of $10,312,771.73 plus pre-judgment interest of $366,267.24
      through January 13, 2017, totaling $10,679,038.97. 4. Under Count IV,
      First Tennessee is hereby awarded judgment against Pounders for the
      principal sum of $5,500,000.00. 5. Under Count V, First Tennessee is
      hereby awarded judgment against Kantor for the principal sum of
      $5,500,000.00. 6. Under Counts I through V, all costs shall be added to
      First Tennessee's judgment and post-judgment interest shall accrue on
      the principal sums awarded at the post-default contractual rate of 7.75%
      per annum.

      47.    On or about March 17, 2017, the Clerk of Court issued a Writ of

Execution on the Judgment as to Keith Kantor (the "Kantor Writ").

      48.    First Horizon's remaining claims—all against Harold Pounders and

Keith Kantor—remain pending but have been stayed since entry of the Judgment by

agreement of the parties.




                                        14
       Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 15 of 44




      49.   Since entry of the Judgment, First Horizon has engaged in substantial

post-judgment discovery in attempts to collect on the Judgment. First Horizon’s

post-judgment discovery remains ongoing.

      50.   The entities against whom First Horizon obtained the Judgment—

Service Foods, Southern Division, and H-Son—appear to have no assets and ceased

operating in 2015. This relegates First Horizon to collecting the Judgment from

Harold Pounders and Keith Kantor.

      Post-Judgment Discovery and Investigation

      51.   First Horizon's post-judgment discovery thus far has included, among

other things, depositions of Keith Kantor and Karen Kantor (the "Kantors," when

referred to together), as well as obtaining written discovery and the production of

documents from the Kantors regarding their personal finances and business interests.

      52.   This post-judgment discovery has revealed years-long, ongoing, and

comprehensive efforts by Keith Kantor to conceal, hide, and obscure sources of

income and assets—in concert with Karen Kantor and the entities they individually

or collectively own and control.

      53.   The Kantors' scheme is perpetrated through (among other things) abuse

of the corporate form, straw owners, fraudulent transfers, sham mortgages, and at

least one offshore bank account.

                                        15
        Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 16 of 44




      54.    On information and belief, the purpose of this scheme is to frustrate,

hinder, delay, and/or defraud First Horizon in the collection of the Judgment, in

addition to the collection efforts of other creditors.

      The Kantors' Income and Bank Accounts

      55.    At depositions in December 2018, First Horizon' counsel questioned

the Kantors as to, among other things, their income and bank accounts.

      56.    The Kantors testified their only sources of income for payment of

personal expenses are limited to social security income of $2,932 per month and

Karen Kantor’s income of approximately $1,000 per month as a part-time art

teacher.

      57.    Keith Kantor testified he has no bank, checking, or other financial

accounts in his name.

      58.    Karen Kantor, however, has or had two deposit accounts (the "Spouse

Accounts")—one with IBERIABANK ("Iberia"), and a second with Wells Fargo

Bank National Association ("Wells Fargo").

      59.    Karen Kantor is the sole account holder and sole signatory over the

Spouse Accounts. Notwithstanding, the Kantors view the Wells Fargo account as a

"family" account.




                                           16
       Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 17 of 44




      60.       Keith Kantor’s social security income is deposited directly in Karen

Kantor's Wells Fargo account.

      61.       Karen Kantor’s social security income is also deposited directly into

her Wells Fargo account.

      62.       Keith Kantor manages the Wells Fargo account, meaning among other

things he signs checks (in Karen Kantor's name) and pays bills from the Wells Fargo

account.

      The Sham Mortgage on the Marital Residence

      63.       Keith Kantor and Karen Kantor have jointly owned a single-family

home located at 5830 The Twelfth Fairway, Suwanee, Georgia (the "Marital

Residence") since December 1999.

      64.       On or around January 28, 2000, the Kantors executed a Deed to Secure

Debt in favor of Bernard Sax encumbering the Marital Residence (the "Sax Security

Deed"). A true and correct copy of the Sax Security Deed is attached hereto and

incorporated herein as Exhibit A.

      65.       The Sax Security Deed purports to secure a $1.2 million debt owed

pursuant to two promissory notes, maturing February 1, 2010 and February 1, 2012,

respectively.




                                           17
       Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 18 of 44




      66.    In December 2018, Karen Kantor testified under oath she is unaware of

any mortgages or security deeds encumbering the Marital Residence, she could not

provide any information about the Sax Security Deed, and she had no knowledge of

the underlying debt.

      67.    In December 2018, Keith Kantor testified under oath he did not know

the amount owing on the Sax Security Deed (if any) but speculated the current debt

owing as between $100,000 to $200,000. He also testified no payments had been

made on the underlying debt since "the 2008 time range."

      68.    O.C.G.A. § 44-14-80(a)(1) provides, in relevant part, that "[t]itle to real

property conveyed to secure a debt or debts shall revert to the grantor or his or her

heirs, personal representatives, successors, and assigns at the expiration of seven

years from the maturity of the debt or debts or the maturity of the last installment

thereof as stated or fixed in the record of the conveyance or, if not recorded, in the

conveyance[.]"

      69.    Barnard Sax passed away on June 11, 2007. His daughter, Lori Beth

Sax Harmeyer, is the executrix of his probate estate.

      70.    To the extent the Sax Security Deed was ever a legitimate transaction,

and to the extent it was ever enforceable, the title conveyed in the Sax Security Deed




                                          18
       Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 19 of 44




reverted to the Kantors on February 1, 2019 by operation of O.C.G.A. § 44-14-

80(a)(1).

      71.    On September 16, 2020, Lori Beth Sax Harmeyer executed a Quitclaim

Deed of Release, wherein the Sax Security Deed has been canceled of record (the

"Sax Security Deed Release"). A true and correct copy of the Sax Security Deed

Release is attached hereto and incorporated herein as Exhibit B.

      72.    On April 4, 2017, First Horizon recorded the Kantor Writ on the general

execution docket in Forsyth County Superior Court, perfecting its judgment lien

against the Marital Residence pursuant to O.C.G.A. § 9-12-86.

      73.    As a result of the Sax Security Deed Release and the recording of the

Kantor Writ, on information and belief First Horizon has a first-priority lien against

Keith Kantor's interest in the Marital Residence.

      Shielding Assets/Income Through BDKK, MVKK, and KEKA Sugarloaf

      74.    The Kantors jointly own BDKK, MVKK, and KEKA Sugarloaf as

50/50 members.

      75.    Each of these three entities is a single-asset real-estate entity whose sole

source of income is rent.

      76.    BDKK owns a townhome in Florida (described in more detail below)

and receives its rental income in a BDKK bank account at Wells Fargo.

                                          19
         Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 20 of 44




      77.    MVKK owns a condominium in South Carolina (described in more

detail below) and receives its rental income in an MVKK bank account at Wells

Fargo.

      78.    KEKA Sugarloaf owned commercial property in Georgia (described in

more detail below) until recently and received its rental income in a KEKA Sugarloaf

bank account at Iberia Bank.

      79.    Karen Kantor has sole signature authority over the aforementioned

bank accounts of BDKK, MVKK, and KEKA Sugarloaf.

      80.     Even though Karen Kantor is 50% owner of BDKK, MVKK, and

KEKA Sugarloaf and ostensibly has exclusive control over their bank accounts, in

practice Karen Kantor has little, if any, involvement with these entities, their

operation, or their finances.

      81.    For example, Karen Kantor testified in December 2018 that she did not

know whether she had any signature rights or access to any bank accounts held by

BDKK, MVKK, or KEKA Sugarloaf.

      82.    As further example, Karen Kantor testified in December 2018 she was

unsure whether BDKK, MVKK, or KEKA Sugarloaf even had a bank account, she

was unsure of basic details about their mortgages, and she did not know how the

mortgage payments were made.

                                        20
       Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 21 of 44




      83.    In reality, Keith Kantor exercised exclusive control over the bank

accounts of BDKK, MVKK, and KEKA Sugarloaf. As with Karen Kantor’s

personal bank account, Keith Kantor managed the accounts and signed his wife's

name to checks.

      84.    According to Keith Kantor, none of these three entities generates

personal income to the Kantors, as none of these entities generates a profit.

      BDKK Rental Property – Sham Second Mortgage

      85.    BDKK owns a townhome as rental property located at 128 Sabal Circle

Cape, Port Saint Joe, Florida (the "Florida Residence").

      86.    The Kantors acquired title to the Florida Residence on or about October

1, 1999 and subsequently deeded the Florida Residence to BDKK on or around July

1, 2003.

      87.    During First Horizon's post-judgment discovery and investigation into

Keith Kantor's assets, First Horizon identified two mortgages encumbering the

Florida Residence. The Kantors both executed these mortgages on behalf of BDKK.

      88.    The first mortgage on the Florida Residence is dated December 6, 2001,

in the amount of $102,000, and in favor of Wells Fargo Home Mortgage.




                                         21
       Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 22 of 44




      89.    The second mortgage is dated February 1, 2009, in the amount of

$150,000, and in favor of Thomas Giles (the "Florida-Giles Mortgage"). A true and

correct copy of the Florida-Giles Mortgage is attached hereto as Exhibit C.

      90.    The loan supposedly securing the Florida-Giles Mortgage matured,

according to its terms, on December 31, 2018.

      91.    Karen Kantor testified under oath in December 2018 that she does not

know what remains due on the Florida-Giles Mortgage, does not know the terms of

the Florida-Giles Mortgage, and does not know the source or details of any Florida-

Giles Mortgage payments. She also testified that she signed all relevant loan, deeds,

and mortgage documents at the request of Keith Kantor, and that she does not know

why BDKK borrowed money from Mr. Giles.

      92.    Keith Kantor falsely testified under oath in December 2018 that the

Florida-Giles Mortgage secures a loan from Mr. Giles with an outstanding balance

of approximately $200,000. According to Keith Kantor, Mr. Giles granted BDKK

an indefinite extension to satisfy the Florida-Giles Mortgage. This supposed

extension was granted verbally and never reduced to writing.

      93.    Keith Kantor testified that he or BDKK borrowed money from Thomas

Giles to "put[] it into Service Foods." When asked to elaborate, Keith Kantor refused

to answer on the basis of his Fifth Amendment privilege against self-incrimination.

                                         22
       Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 23 of 44




      94.   The Kantors have never produced the promissory note allegedly

secured by the Florida-Giles Mortgage.

      95.   First Horizon located Thomas Giles in Waynesboro, Mississippi and

subpoenaed him to testify at a deposition on August 21, 2020.

      96.   At his deposition, Mr. Giles testified he had no recollection of the

Florida-Giles Mortgage or any underlying debt.

      97.   Indeed, Mr. Giles had no knowledge of ever having loaned money to

Keith Kantor or any entity associated with Keith Kantor in the past.

      98.   The Florida-Giles Mortgage is a sham transaction—an instrument that

the Kantors executed and recorded in the real estate records of Gulf County, Florida

to give the appearance that BDKK has little or no equity in the Florida Residence.

      99.   At considerable expense, First Horizon caused Thomas Giles to execute

a Satisfaction and Release of Mortgage instrument on October 12, 2020, wherein the

Florida-Giles Mortgage was canceled of record ("Florida-Giles Mortgage Release").

A true and correct copy of the Florida-Giles Mortgage Release is attached hereto and

incorporated herein as Exhibit D.

      MVKK Rental Property – Sham or Unenforceable Second Mortgage

      100. MVKK owns a townhome as rental property located at 342 Coveview

Court, Salem, Oconee County, South Carolina (the "South Carolina Residence").

                                         23
       Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 24 of 44




      101. The Kantors acquired title to the South Carolina Residence on or around

October 19, 2000 and subsequently deeded the property to MVKK on or around

August 23, 2003.

      102. During First Horizon's post-judgment discovery and investigation into

Keith Kantor's assets, First Horizon identified two mortgages encumbering the South

Carolina Residence. The Kantors both executed these mortgages on behalf of

MVKK.

      103. The first mortgage is dated August 29, 2003, in the amount of $148,860,

maturing September 1, 2033, and in favor of Washington Mutual Bank.

      104. As with the second mortgage granted by BDKK in favor of Thomas

Giles, the second mortgage that encumbered the South Carolina Residence is a

mortgage in favor of Thomas Giles in the amount of $150,000 (the "South Carolina-

Giles Mortgage"). The South Carolina-Giles Mortgage is undated but bears a

signature date of April 17, 2009. A true and correct copy of the South Carolina-Giles

Mortgage is attached hereto as Exhibit E.

      105. The loan supposedly securing the South Carolina-Giles Mortgage

matured, according to its terms, on December 31, 2018.

      106. Karen Kantor testified under oath in December 2018 that she does not

know what remains due on the South Carolina-Giles Mortgage, does not know the

                                         24
       Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 25 of 44




terms of the South Carolina-Giles Mortgage, and does not know the source or details

of any South Carolina-Giles Mortgage payments.

      107. Keith Kantor falsely testified under oath in December 2018 that the

South Carolina-Giles Mortgage secures a loan from Mr. Giles with an outstanding

balance of approximately $200,000. According to Keith Kantor, Mr. Giles granted

MVKK an indefinite extension to satisfy the South Carolina-Giles Mortgage. This

supposed extension was granted verbally and never reduced to writing.

      108. The Kantors have never produced the promissory note allegedly

secured by the South Carolina-Giles Mortgage.

      109. At his deposition, Mr. Giles testified he had no recollection of the South

Carolina-Giles Mortgage or any underlying debt.

      110. On or about October 1, 2020, Thomas Giles executed a Mortgage/Deed

of Trust Satisfaction instrument, wherein the South Carolina-Giles Mortgage was

canceled of record ("South Carolina-Giles Mortgage Release"). A true and correct

copy of the South Carolina-Giles Mortgage Release is attached hereto and

incorporated herein as Exhibit F.

      Shielding Assets/Income Through NAMEDProgram, KIC Foods, and KIG
      Trust

      111. NAMEDProgram is a Georgia limited liability company organized by

Keith Kantor on June 30, 2015.
                                         25
       Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 26 of 44




      112. Keith Kantor is NAMEDProgram’s registered agent and, according to

filings with the Georgia Secretary of State's office, NAMEDProgram’s principal

office address is the Marital Residence.

      113. Keith Kantor organized or caused someone else to organize

NAMEDProgram on his behalf on the same day that the Loan matured (June 30,

2015) and less than two months before First Horizon filed the Lawsuit.

      114. In July 2015, Keith Kantor resigned as CEO, CFO, and secretary of

Service Foods, citing health reasons.

      115. Notwithstanding this resignation from Service Foods for purported

health reasons, Keith Kantor began operating NAMEDProgram as a new vehicle to

earn money and shield income from creditors.

      116. According to Keith Kantor, all income received by NAMEDProgram

goes towards operating expenses.

      117. As of September 2019, Keith Kantor testified that has worked for

NAMEDProgram continuously since its inception but has drawn no salary and

earned no compensation for his services.

      118. According to Keith Kantor, NAMEDProgram does not keep records of

current and previous customers of its services.




                                           26
       Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 27 of 44




      119. According to Keith Kantor, NAMEDProgram does not keep any

financial records other than a checking account.

      120. According to Keith Kantor, NAMEDProgram’s sole asset is a checking

account at Bank of America—an account for which he has sole signature authority.

      121. Keith Kantor testified in September 2019 that his sole employment is

providing consulting services to NAMEDProgram. In other words, according to

Keith Kantor, he only works for NAMEDProgram and receives no salary or

compensation of any kind.

      122. When asked about check copies produced in discovery written to KIC

Foods, Keith Kantor identified the checks as "for consulting," after which the

following exchange occurred:

      First Horizon Counsel: I believe you testified that your sole
      employment is with NAMEDProgram. Is that accurate?

      Keith Kantor: No.

      First Horizon Counsel: Okay. So you also consult on behalf of KIC
      Foods?

      Keith Kantor: Yes, they’re sort of interchangeable and they shouldn’t
      be.

      123. KIC Foods is a Texas corporation that has never been registered to

conduct business in the state of Georgia.


                                            27
       Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 28 of 44




      124. In post-judgment depositions conducted in the Lawsuit, Keith Kantor

refused to answer questions about Service Foods’ transfer of $3,822,274.17 to KIC

Foods in 2012, 2013, 2014, and 2015, citing his Fifth Amendment privilege against

self-incrimination.

      125. On information and belief, Keith Kantor is KIC Foods’ sole shareholder

and sole officer.

      126. KIC Foods maintains or previously maintained a bank account at Bank

of America.

      127. According to Keith Kantor, KIC Foods’ sole asset is this deposit

account with Bank of America.

      128. Karen Kantor has sole signature authority over the KIC Foods deposit

account with Bank of America despite the fact that she is neither employed by nor

working for KIC Foods.

      129. Karen Kantor testified in December 2018 that she has "heard of" KIC

Foods but has never worked for KIC Foods and does not even know whether her

husband works for KIC Foods.

      130. As with Karen Kantor’s personal account with Wells Fargo and the

bank accounts of NAMEDProgram, BDKK, MVKK, and KEKA Sugarloaf




                                       28
       Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 29 of 44




described herein above, Keith Kantor exercises control over the KIC Foods bank

account and signs Karen Kantor's name on checks.

      131. On information and belief, Keith Kantor placed ownership of

NAMEDProgram in KIG Trust.

      132. On information and belief, the KIG Trust was established on or around

July 1, 2009.

      133. The trust agreement establishing the KIG Trust identifies (a) Josephine

Kantor as grantor/settlor, (b) Karen Kantor as co-trustee, (c) Kimberly Kantor and

Ryan Kantor (the Kantors’ adult children) as co-trustees, and (d) Michael Cohen and

Harold Pounders as co-trustees.

      134. According to the trust agreement for KIG Trust, Keith Kantor does not

have any interest, whether as a trustee, beneficiary, or otherwise.

      135. Per the KIG Trust agreement, the KIG Trust was created "for the

primary benefit of the grandchildren of the Grantor from time to time living, and

such Charitable Organizations as the Trustee may from time to time select."

      136. Notwithstanding the foregoing, Keith Kantor admitted in a deposition

that he established the KIG Trust, and he did so "[t]o give [his] wife and kids money

when [he] die[s]."




                                          29
          Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 30 of 44




      137. Karen Kantor testified that she is aware of the KIG Trust but does not

know whether she is a trustee or a beneficiary or if her husband or children are either,

and that she has no knowledge of any accounts or trustees of KIG Trust.

      138. KIG Trust has one bank account, that First Horizon is aware of, at

Iberia.

      139. The only authorized signatories on KIG Trust's deposit account with

Iberia are Cohen and the Kantors’ children, Kimberly Kantor and Ryan Kantor, all

of which are also named co-trustees of the KIG Trust.

      140. Keith Kantor essentially controls the KIG Trust account at Iberia by

having Kimberly Kantor pre-sign checks on this account for his own use.

      141. Between May 31, 2017 and September 20, 2018, KIG Trust made at

least seven payments by check to NAMEDProgram totaling $59,250.

      142. Keith Kantor has claimed these payments from KIG Trust represent

capital contributions by NAMEDProgram's sole member.

      143. NAMEDProgram’s bank records also show numerous transfers from

Karen Kantor’s personal account at Wells Fargo. Between March 9, 2017 and April

10, 2019, at least 36 checks totaling $90,862.66 were written on Karen Kantor’s

personal account and deposited in NAMEDProgram’s account. Ten of these checks

identify NAMEDProgram as the payee, whereas 26 identify Keith Kantor as the

                                          30
         Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 31 of 44




payee, who then endorsed the checks over to NAMEDProgram to deposit them in

NAMEDProgram’s account.

      144. At all times pertinent hereto, the Kantors have routinely used this

NAMEDProgram bank account for the payment of their personal expenses.

      145. For example, at all times pertinent hereto, the Kantors have used a

personal Capital One Visa credit card for personal expenses and paid the credit card

bills with funds in NAMEDProgram's account with Bank of America.

      146. From March 2017 through April 2019, NAMEDProgram made at least

26 payments totaling $62,760.53 related to this Capital One Visa card.

      147. Between March 3, 2017 and April 10, 2019, at least 165 checks totaling

$280,034.32 were deposited into bank accounts held by NAMEDProgram and KIC

Foods.

      Hiding Assets in the Caribbean

      148. At all times pertinent hereto, Keith Kantor maintained at least one bank

account and owned a condominium property on the Caribbean island of St. Maarten.

      149. Keith Kantor did not disclose these assets to First Horizon in response

to written discovery.

      150. In December 2018, Keith Kantor falsely testified under oath that his

property in St. Maarten is merely a "time share."

                                         31
          Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 32 of 44




       151. On information and belief, Keith Kantor purposely concealed these,

and potentially other, offshore assets to prevent First Horizon and other legitimate

creditors from looking to these assets as a source of recovery.

                                      COUNT I

                                 ALTER EGO LIABILITY

       152. First Horizon incorporates the preceding paragraphs of this Complaint

as if restated herein in full.

       153. Keith Kantor, either individually or jointly with Karen Kantor, owns

and controls BDKK, MVKK, KEKA Sugarloaf, KIC Foods, and NAMEDProgram.

       154. Keith Kantor, either individually or jointly with others, owned and

controlled Service Foods while it was still operating.

       155. Additionally, Keith Kantor has de facto ownership and control over the

KIG Trust assets, notwithstanding the KIG Trust agreement.

       156. Keith Kantor has used, directed, and controlled Service Foods, BDKK,

MVKK, KEKA Sugarloaf, NAMEDProgram, and KIG Trust as a family of entities

with the goal of hindering, delaying, defrauding, and defeating the rights of creditors,

including First Horizon, and causing harm to First Horizon through the acts specified

herein.




                                          32
          Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 33 of 44




         157. The corporate forms of Service Foods, BDKK, MVKK, KEKA

Sugarloaf, NAMEDProgram, and KIG Trust have been disregarded so as to

authorize piercing of the corporate veils of these entities.

         158. Service Foods, BDKK, MVKK, KEKA Sugarloaf, NAMEDProgram,

and KIG Trust have overextended their privileges in the use of these corporate

entities to defeat justice, perpetuate fraud, and evade contractual and tort

responsibilities.

         159. Each of Service Foods, BDKK, MVKK, KEKA Sugarloaf,

NAMEDProgram, and KIG Trust should be held liable for any debt incurred by each

other.

         160. Among other things, this means each of BDKK, MVKK, KEKA

Sugarloaf, NAMEDProgram, and KIG Trust are and should be liable for Service

Foods' indebtedness to First Horizon, including the Judgment.

                                     COUNT II

CIVIL LIABILITY UNDER THE GEORGIA RACKETEER INFLUENCED
 AND CORRUPT ORGANIZATIONS ACT (O.C.G.A. §§ 16-14-1 ET SEQ.)
  AND THE FEDERAL RACKETEER INFLUENCED AND CORRUPT
          ORGANIZATIONS ACT (18 U.S.C. §§ 1961–1968)

         161. First Horizon incorporates the preceding paragraphs of this Complaint

as if restated herein in full.


                                          33
       Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 34 of 44




      162. The relationship between Keith Kantor, Karen Kantor, Service Foods,

BDKK, MVKK, KEKA Sugarloaf, NAMEDProgram, and KIG Trust constitutes an

"enterprise" within the meaning of O.C.G.A. § 16-14-3(d) and 18 U.S.C. § 1961(4)

(hereinafter, the "RICO Enterprise").

      163. At all relevant times, Keith Kantor, Karen Kantor, Service Foods,

BDKK, MVKK, KEKA Sugarloaf, NAMEDProgram, and KIG Trust are and were

co-conspirators and participants in the RICO Enterprise.

      164. Keith Kantor, Karen Kantor, Service Foods, BDKK, MVKK, KEKA

Sugarloaf, NAMEDProgram, and KIG Trust operated the RICO Enterprise by the

actions set forth herein.

      165. The purpose of the RICO Enterprise is and was to defeat the rights of

legitimate creditors such as First Horizon, and to avoid paying legitimate debts, such

as the debts at issue in the Lawsuit and the related Judgment.

      166. The RICO Enterprise is and was engaged in interstate commerce and in

activities affecting interstate commerce. The RICO Enterprise is operated through

individuals residing in Georgia and entities established under the laws of Florida,

Georgia, and Texas.

      167. In operating the RICO Enterprise, Keith Kantor, Karen Kantor, Service

Foods, BDKK, MVKK, KEKA Sugarloaf, NAMEDProgram, and KIG Trust

                                         34
       Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 35 of 44




engaged in various forms and incidences of "racketeering activity" within the

meaning of O.C.G.A. § 16-14-3(5)(A) and 18 U.S.C. § 1961(1).

      168. As to First Horizon, the RICO Enterprise involved several acts of

racketeering activity constituting a "pattern of racketeering activity" within the

meaning of O.C.G.A. § 16-14-3(4) and 18 U.S.C. § 1961(5).

      169. Predicate acts that constitute racketeering activity are enumerated in

O.C.G.A. § 16-14-3(5)(A), (B), (C), and 18 U.S.C. § 1961(1).

      170. The predicate acts comprising racketeering activity in the RICO

Enterprise include, without limitation, the following: (a) theft by conversion as

defined in O.C.G.A. § 16-8-4, in that Keith Kantor and Service Foods lawfully came

into possession of funds serving as First Horizon’s cash collateral and then converted

or caused the conversion of those funds in violation of First Horizon’s rights to those

funds; and (b) multiple instances of wire fraud in violation of 18 U.S.C. § 1343

arising out of representations made by Keith Kantor and Service Foods in connection

with the allegations at issue in the Lawsuit.

      171. Through the above pattern of racketeering activity, Keith Kantor, Karen

Kantor, Service Foods, BDKK, MVKK, KEKA Sugarloaf, NAMEDProgram, and

KIG Trust acquired property (including, without limitation, money from First

Horizon), in violation of O.C.G.A. § 16-14-4(a).

                                          35
        Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 36 of 44




       172. Keith Kantor, Karen Kantor, Service Foods, BDKK, MVKK, KEKA

Sugarloaf, NAMEDProgram, and KIG Trust (i) obtained income, directly and

indirectly, from their racketeering activity, and used some or all of that income in

furtherance of the RICO Enterprise, in violation of 18 U.S.C. § 1962(a); (ii) acquired

or maintained their interests in or control over the RICO Enterprise through

racketeering activity, in violation of 18 U.S.C. § 1962(b); (iii) participated, directly

or indirectly, in the affairs of the RICO Enterprise through a pattern of racketeering

activity, in violation of 18 U.S.C. § 1962(c); and (iv) conspired in the commission

of the foregoing conduct, in violation of 18 U.S.C. § 1962(d).

       173. As a direct and proximate result of this racketeering activity, First

Horizon has been injured and has suffered actual damages.

       174. Pursuant to O.C.G.A. § 16-8-6(c) and 18 U.S.C. § 1964(c), First

Horizon is entitled to recover three times actual damages sustained from Defendants,

plus punitive damages, attorney fees, and costs of investigation and litigation.

                                     COUNT III

                                 CIVIL CONSPIRACY

       175. First Horizon incorporates the preceding paragraphs of this Complaint

as if restated herein in full.




                                          36
       Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 37 of 44




      176. At all relevant times Keith Kantor, Karen Kantor, Service Foods,

BDKK, MVKK, KEKA Sugarloaf, NAMEDProgram, and KIG Trust participated in

a common scheme designed to hinder, delay, defraud, and defeat the rights of

creditors, including First Horizon.

      177. This scheme is laid bare through the outright fraud used in seeking and

obtaining the extension of Loan funds and maturity dates from First Horizon; in

fraudulently transferring funds away, among, and between accounts all ultimately

controlled by Keith Kantor; in the use of ostensibly unrelated entities all owned and

controlled by Keith Kantor (either individually or jointly with Karen Kantor); in

concealing assets; in the use of sham or unenforceable mortgages to give the

appearance that certain assets are fully encumbered; and in obscuring or concealing

sources of income to give the appearance that individuals and entities have no

income after expenses.

      178. As a result of the above, First Horizon has been injured in extending

credit when it otherwise would not have, in forbearing on its rights when it otherwise

not would have, and has been frustrated, hindered, and delayed in attempts to collect

money to which it is entitled.

      179. The participation by Keith Kantor, Karen Kantor, Service Foods,

BDKK, MVKK, KEKA Sugarloaf, NAMEDProgram, and KIG Trust in the

                                         37
        Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 38 of 44




aforementioned schemes makes the them jointly and severally liable to First Horizon

for the resulting damages, in an amount to be proven at trial, together with pre-

judgment interest at the legal rate.

                                       COUNT IV

   AVOIDANCE OF TRANSFERS UNDER THE UNIFORM VOIDABLE
         TRANSACTIONS ACT, O.C.G.A. §§ 18-2-70 to -85

       180. First Horizon incorporates the preceding paragraphs of this Complaint

as if restated herein in full.

       181. Pursuant to O.C.G.A. § 18-2-74(a), a creditor may seek to avoid a

transfer or obligation—regardless of whether the creditor’s claim arose before or

after the transfer was made or obligation was incurred—if the debtor made the

transfer or incurred the obligation: (1) with the actual intent to hinder, delay or

defraud a creditor or (2) without receiving a reasonably equivalent value in exchange

and the debtor (A) was engaged or was about to engage in a business or a transaction

for which the remaining assets of the debtor were unreasonably small in relation to

the business or transaction; or (B) Intended to incur, or believed or reasonably should

have believed that he or she would incur, debts beyond his or her ability to pay as

they became due.

       182. Keith Kantor organized and created NAMEDProgram on or around

June 30, 2015.
                                          38
       Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 39 of 44




      183. Keith Kantor later transferred 100% ownership of NAMEDProgram to

the KIG Trust.

      184. The KIG Trust did not pay any sum of money to Keith Kantor in return

for this transfer of ownership nor did the KIG Trust otherwise directly or indirectly

give Keith Kantor any other material consideration in return.

      185. Keith Kantor was insolvent at the time of this transfer and was facing

the prospect of a sizeable judgment entered against him. Indeed, as noted above,

NAMEDProgram was organized on the same day that the Service Foods Loan

matured (June 30, 2015) and less than two months before First Horizon filed the

Lawsuit on August 17, 2015, in which it sought millions of dollars of damages from

Keith Kantor for fraud, conversion, breach of fiduciary duty, and breach of guaranty.

      186.   On information and belief, this transfer of NAMEDProgram to the KIG

Trust was made with the intent to harm First Horizon, to delay, defraud, or deter

First Horizon from enforcing and collecting the debts evidenced by the Judgment,

and/or to remove or conceal personal assets from First Horizon.

      187. Keith Kantor's transfers of his interest in NAMEDProgram to the KIG

Trust, without receipt of reasonably equivalent value in return, has harmed Plaintiff

and its ability to collect the outstanding balance of the Judgment.




                                         39
       Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 40 of 44




      188. The Court has authority to and should (a) enjoin any further disposition

of the ownership of NAMEDProgram during the pendency of this case, and (b) avoid

each such transfer of ownership of NAMEDProgram, as necessary in order to aid

Plaintiff in the collection of the Judgment.

                                     COUNT V

                           REVERSE VEIL PIERCING

      189. First Horizon restates and incorporates the preceding paragraphs of the

Complaint as if fully set forth herein.

      190. Keith Kantor, acting in concert with Karen Kantor, has used BDKK as

a vehicle to shield assets and income from First Horizon and other creditors.

      191. Keith Kantor, acting in concert with Karen Kantor, has used BDKK to

hold personal assets and pay personal expenses, ignoring the corporate formalities

and distinction between a company and its owner(s).

      192. Under applicable Florida law, this Court can hold BDKK liable for the

debts of Keith Kantor, including the Judgment.

      193. First Horizon requests that the Court exercise its legal and equitable

powers to pierce the veil between BDKK and its members, Keith Kantor and Karen

Kantor, so that BDKK is charged with the debts of the Kantors including the

Judgment.

                                          40
        Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 41 of 44




                                     COUNT VI

                                    BAD FAITH

       194. First Horizon restates and incorporates the preceding paragraphs of the

Complaint as if fully set forth herein.

       195. At all times pertinent hereto, Defendants have acted in bad faith.

       196. At all times pertinent hereto, Defendants have caused First Horizon to

incur unnecessary trouble and expense.

       197. At all times pertinent hereto, Defendants have been stubbornly

litigious.

       198. Pursuant to O.C.G.A. § 13-6-11, First Horizon claims reasonable

attorney's fees and expenses of litigation from Defendants.

                                    COUNT VII

                              PUNITIVE DAMAGES

       199.   First Horizon restates and incorporates the preceding paragraphs of the

Complaint as if fully set forth herein.

       200. The actions of these Defendants demonstrate intentional or willful

misconduct and an entire want of care or indifference to consequences, so as to

justify an award of punitive damages.




                                          41
       Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 42 of 44




      201. The Court is authorized to impose punitive damages against Defendants

under O.C.G.A. § 51-12-5.1.


      WHEREFORE, having set forth its Complaint against Defendants herein

above, First Horizon requests the following relief:

      A.     Under Count I, for a judgment finding that Service Foods, BDKK,

MVKK, KEKA Sugarloaf, KIC Foods, NAMEDProgram, and the KIG Trust are

alter egos of one another and that each should be held liable for any debt incurred

by each other, including specifically the Judgment;

      B.     Under Count II, for a judgment against Defendants pursuant to the

Georgia RICO Act and the Federal RICO Act in favor of First Horizon in an amount

equal to three times First Horizon’s actual damages sustained, plus punitive

damages, attorney fees, and costs of investigation and litigation;

      C.     Under Count III, for a judgment against Defendants, finding each of

them jointly and severally liable for their civil conspiracy in causing tortious damage

to First Horizon in an amount to be proven at trial;

      D.     Under Count IV, for a judgment pursuant to the Georgia Uniform

Voidable Transactions Act voiding Keith Kantor’s transfer of NAMEDProgram to

the KIG Trust, and finding Keith Kantor and the KIG Trust liable for the same;


                                          42
       Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 43 of 44




      E.     Under Count V, for a judgment against the Kantors and BDKK, finding

that BDKK's status as a separate legal entity should be pierced and disregarded and

finding BDKK jointly liable to First Horizon for the Judgment;

      F.     Under Count VI, for a judgment pursuant to O.C.G.A. § 13-6-11 against

Defendants for reasonable attorney’s fees and expenses of litigation;

      G.     Under Count VII, for a judgment against Defendants for punitive

damages in an amount to be determined at trial;

      H.     Under all Counts, for nominal damages in the alternative;

      I.     Under all Counts, for post-judgment interest on the principal sum

awarded at the legal rate; and

      J.     Under all Counts, for such other and further relief the Court deems just

and appropriate.


                                              Submitted by:

                                              BAKER, DONELSON, BEARMAN,
                                              CALDWELL & BERKOWITZ, P.C.


                                              /s/ Kevin A. Stine
                                              Kevin A. Stine
                                              Georgia Bar No. 682588
                                              Kstine@bakerdonelson.com
                                              Kathleen G. Furr
                                              Georgia Bar No. 589008
                                              Kfurr@bakerdonelson.com
                                         43
Case 1:20-cv-04641-LMM Document 1 Filed 11/13/20 Page 44 of 44




                                   Tim Colletti
                                   Georgia Bar No. 972791
                                   tcolletti@bakerdonelson.com
                                   Monarch Plaza, Suite 1500
                                   3414 Peachtree Road, N.E.
                                   Atlanta, Georgia 30326
                                   404.577.6000 (Telephone)
                                   404.238.9710 (Facsimile)

                                   Counsel for First Horizon Bank




                              44
